Case: 21-40575       Document: 00516370853           Page: 1      Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 24, 2022
                                    No. 21-40575
                                  Summary Calendar                        Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Pedro Mandujano Luna,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 1:21-CR-67-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Pedro Mandu-
   jano Luna has moved for leave to withdraw and has filed a brief per Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Mandujano Luna has not filed a response.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40575     Document: 00516370853          Page: 2   Date Filed: 06/24/2022




                                   No. 21-40575


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2